Citation Nr: 0419371	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for Agent Orange 
exposure.

3.  Entitlement to service connection for prostate condition, 
to include as due to Agent Orange exposure.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease/asthma, to include as due to Agent Orange 
exposure.

5.  Entitlement to service connection for congestive heart 
failure.

6.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

In a statement dated in May 2003, the veteran asserted claims 
of entitlement to service connection for a chronic rash and 
athlete's foot.  These issues have not been developed for 
appellate review and therefore, are referred to the RO for 
appropriate action.

The issue of post-traumatic stress disorder will be discussed 
in the Remand section of this decision.  This appeal is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.




FINDING OF FACT

In March 2004, prior to the promulgation of a decision in 
this appeal, a withdrawal of this appeal was requested by the 
veteran on the issues of entitlement to service connection 
for Agent Orange exposure; entitlement to service connection 
for prostate condition, to include as due to Agent Orange 
exposure; entitlement to service connection for chronic 
obstructive pulmonary disease/asthma, to include as due to 
Agent Orange exposure; entitlement to service connection for 
congestive heart failure; and entitlement to an initial 
compensable rating for service-connected bilateral hearing 
loss.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal as to 
the issues of entitlement to service connection for Agent 
Orange exposure; entitlement to service connection for 
prostate condition, to include as due to Agent Orange 
exposure; entitlement to service connection for chronic 
obstructive pulmonary disease/asthma, to include as due to 
Agent Orange exposure; entitlement to service connection for 
congestive heart failure; and entitlement to an initial 
compensable rating for service-connected bilateral hearing 
loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating action in May 2002, the RO denied the veteran's 
claim for entitlement to service connection for Agent Orange 
exposure, entitlement to service connection for chronic 
obstructive pulmonary disease, entitlement to service 
connection for congestive heart failure, entitlement to 
service connection for prostate condition, and entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
By a rating action in February 2003, the veteran's claim for 
entitlement to service connection for chronic obstructive 
pulmonary disease was again denied.  In May 2003, the veteran 
perfected his appeal regarding the denial of service 
connection for PTSD.  In January 2004, the veteran perfected 
his appeal concerning the denial of service connection for 
Agent Orange exposure, chronic obstructive pulmonary disease, 
congestive heart failure, and prostate condition.  In January 
2004, the veteran also perfected his appeal of an initial 
non-compensable rating for service-connected bilateral 
hearing loss.

On March 9, 2004, at a videoconference hearing before the 
Board regarding entitlement to service connection for Agent 
Orange exposure; entitlement to service connection for 
prostate condition, to include as due to Agent Orange 
exposure; entitlement to service connection for chronic 
obstructive pulmonary disease/asthma, to include as due to 
Agent Orange exposure; entitlement to service connection for 
congestive heart failure; and entitlement to an initial 
compensable rating for service-connected bilateral hearing 
loss and prior to the promulgation of a decision in the 
appeal, the veteran's representative submitted verbal 
notification to the Board, which was transcribed and 
associated with the claims file, that the veteran had decided 
to request that the above-stated issues be withdrawn from 
appellate status, with the sole exception of the claim of 
entitlement to service connection for PTSD.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2003).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  In 
this case, the veteran has withdrawn this appeal as described 
above and, hence, there remains only the allegations of 
errors of fact or law regarding the service connection claim 
for PTSD for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal on the issues 
of entitlement to service connection for Agent Orange 
exposure; entitlement to service connection for prostate 
condition, to include as due to Agent Orange exposure; 
entitlement to service connection for chronic obstructive 
pulmonary disease/asthma, to include as due to Agent Orange 
exposure; entitlement to service connection for congestive 
heart failure; and entitlement to an initial compensable 
rating for service-connected bilateral hearing loss, and they 
are dismissed.


ORDER

1.  The appeal on the issue of entitlement to service 
connection for Agent Orange exposure is dismissed.

2.  The appeal in the issue of entitlement to service 
connection for prostate condition, to include as due to Agent 
Orange exposure is dismissed

3.  The appeal on the issue of entitlement to service 
connection for chronic obstructive pulmonary disease/asthma, 
to include as due to Agent Orange exposure is dismissed.

4.  The appeal on the issue of entitlement to service 
connection for congestive heart failure is dismissed.

5.  The appeal in the issue of entitlement to an initial 
compensable rating for service-connected bilateral hearing 
loss is dismissed.


REMAND

Notwithstanding the efforts undertaken to prepare the claim 
of entitlement to service connection for PTSD for appellate 
review, the Board finds that a remand is in order.  The Board 
remands this claim to ensure full and complete compliance 
with the enhanced duty to assist provisions enacted by the 
Veterans Claims Assistance Act of 2000 (VCAA) and for further 
development of evidence to complete the record for the 
purpose of a thorough evaluation of all material facts when 
issuing a decision.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service and still has the condition.  38 C.F.R. § 3.303(b) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that he has PTSD, and that this is the 
result of traumatic and stressful events that occurred while 
he was serving as an aircraft mechanic in Vietnam.  In a May 
2002 rating decision, the RO denied the veteran's claim for 
entitlement to service connection for PTSD, as there was no 
conclusive evidence of a verifiable stressful event in 
Vietnam, and no current medical evidence of either a 
diagnosis for PTSD, or treatment for the condition.

Service medical records show that the veteran sought 
treatment for nervousness in November 1969.  The veteran 
testified in a March 2004 videoconference hearing before the 
Board that he had been treated recently for depression at his 
local VA hospital.

In a November 2001 statement in support of his claim for 
PTSD, the veteran reports that he was assigned to Cam Ranh 
Bay in Vietnam, and that he also traveled within Vietnam to 
provide service to damaged aircraft.  The veteran described 
the Cam Ranh Bay as being "frequently rocketed," and that 
the flight line where the C-130s were parked for maintenance 
was a primary target.  The veteran asserts that he was 
present for many of these rocket attacks.  In addition, the 
veteran states that the airplane in which he was flown into 
Cam Ranh Bay lost power after being fired upon from the 
ground.  Efforts must be made to verify these claimed 
stressors.

There is no current diagnosis of PTSD, however, lay 
statements from the veteran's family, and the sworn testimony 
at the March 2004 videoconference hearing provide information 
as to the veteran's observed symptoms.  As there is not 
sufficient competent medical evidence to make a decision in 
this claim, but there is competent lay evidence of persistent 
or recurrent symptoms, such as insomnia, nightmares, 
unprovoked irritability and anger, as well as the veteran's 
assertions of in-service stressors, a mental status 
examination is necessary to decide this claim.  See 38 C.F.R. 
§3.159(4) (2003).  

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

2.  The veteran should again be requested 
to identify any and all sources of 
treatment received for any psychiatric 
disorder, from August 1971 to the 
present, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the treatment records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.  All 
efforts to obtain these records should be 
fully documented, and for VA records, the 
VA facility should provide a negative 
response if records are not available.

3.  The RO should request from the veteran 
a comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran is hereby notified that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

4.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents, 
including copies of the veteran's service 
personnel records, should be sent to the 
U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  
They should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In any event, the RO must 
specifically render a finding as to 
whether the appellant "...engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined is or are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

6.  If the RO determines that the record 
establishes the existence of a stressor or 
stressors, or that the veteran engaged in 
combat with the enemy, then the RO should 
arrange for the veteran to receive a VA 
psychiatric examination.  The examination 
must be conducted with consideration of 
the criteria for PTSD.  The RO must 
specify, for the examiner, the stressor or 
stressors that the RO has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  

If the examiner determines that the 
veteran has any psychiatric disorder other 
than PTSD, following a review of the 
service and postservice medical records, 
the examiner should state whether any 
diagnosed psychiatric disorder is related 
to the veteran's active duty service.  

If a diagnosis of PTSD is appropriate, the 
examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient to 
produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found by the RO 
to be established by the record, and found 
to be sufficient to produce PTSD by the 
examiner.

If there are different psychiatric 
disorders other than PTSD, the examiner 
should, if possible, reconcile the 
diagnoses and specify which symptoms are 
associated with each of the disorders.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should so be specified.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary studies 
or tests including psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory and the 
Mississippi Scale for Combat-Related PTSD 
are to be accomplished.  If a psychiatric 
disorder is found, the examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale.  It is 
imperative that the examiner includes a 
definition of the numerical code assigned.  
The report must be typed.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



